COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION
Cause Number:             01-12-00462-CR
Trial Court Cause
Number:                   18938
Style:                    Kenneth Dale Childers, Jr.
                          v The State of Texas
Date motion filed*:       March 27, 2013
                          Motion for Extension of Time to File Appellant's Pro Se Brief or Response to Anders
Type of motion:           Brief
Party filing motion:      Appellant
Document to be filed:     Pro se response

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                            February 4, 2013
         Number of previous extensions granted:        1
         Date Requested:                               May 6, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: May 6, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Justice Michael Massengale
                           Acting individually         Acting for the Court

Panel consists of

Date: March 29, 2013